Citation Nr: 1628110	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling prior to March 9, 2010 for major depressive disorder with paranoia.

2.  Entitlement to initial rating in excess of 70 percent disabling after March 9, 2010 for major depressive disorder with paranoia.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to March 9, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 2007 to December 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for mood disorder with mixed episodes of anxiety and depression and assigned a 30 percent disability rating effective December 31, 2008.  Subsequently, in a May 2010 rating decision, the RO assigned an increased rating of 70 percent, effective March 9, 2010.  The Board notes that because the increase to 70 percent did not constitute a full grant of the benefits sought, the initial rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  (unless a claimant expresses intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran filed a formal claim, and was granted TDIU by the RO in a June 2010 rating decision effective March 9, 2010, there are allegations that may indicate that the Veteran has also been unable to maintain substantial gainful employment prior to March 9, 2010; therefore, an informal claim for TDIU is inferred prior to March 9, 2010 and is considered on appeal as part and parcel of his claim for an increased evaluation.  Rice, supra; AB, supra.  

The Veteran requested a videoconference hearing before a member of the Board with his March 2010 substantive appeal (Form 9).  In an August 2011 correspondence, the Veteran was advised that he was scheduled for a videoconference hearing in September 2011.  In an August 2011 statement, the Veteran requested that the hearing be canceled.

In October 2013, the Board remanded the instant claims.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In June and August 2015, additional evidence was associated with the record.  Such evidence was associated after the February 2014 supplement statement of the case (SSOC), as such the AOJ did not have initial review of the evidence.  In May 2016, the Veteran, through his representative, waived initial AOJ consideration of the evidence submitted after the issuance of the February 2014 SSOC.  Therefore, the Board may properly consider such newly received evidence.  See 38 C.F.R.             § 20.1304(c) (2015).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of an October 2015 Informal Hearing Presentation submitted by the Veteran's representative, VA treatment records dated through March 2015 and an August 2015 VA examination, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  For the period prior to March 9, 2010, the Veteran's major depressive disorder with paranoia is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, anger, irritability, sleep difficulties, fleeting suicidal and homicidal thoughts, and episodic hallucinations without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

2.  For the period beginning March 9, 2010, the Veteran's major depressive disorder with paranoia is manifested by occupational and social impairment with deficiencies in most areas due to suicidal ideation, depression, anxiety, poor short term memory, hypervigilence, intrusive thoughts, chronic sleep impairments, and difficulty establishing and maintaining effective work and social relationships, without more severe manifestations resulting in total occupational and social impairment.

3.  Prior to March 9, 2010, the Veteran did not meet the schedular threshold for a TDIU and was not unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  For the period prior to March 9, 2010, the criteria for an initial rating in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A.          §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9434 (2015).

2.  For the period beginning March 9, 2010, the criteria for an initial rating in excess of 70 percent for major depressive disorder have not been met.  38 U.S.C.A.          §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9434 (2015).

3.  For the period prior to March 9, 2010, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in November 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A.      § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified relevant post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided VA examinations in November 2009, May 2010, December 2013, and August 2015 that were conducted to determine the nature, etiology, and severity of the Veteran's major depressive disorder with paranoia.  The Board finds that the resulting reports are adequate, as the examiners reviewed the claims file and treatment records, examined the Veteran in person, discussed his medical history, described his condition and symptoms in detail, and the basis for the conclusions expressed are reasonably understood.  

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the October 2013 remand directives by affording the Veteran a VA examination in December 2013.  As the December 2013 VA examiner thoroughly examined the Veteran and reviewed his claims file and medical records.  In addition, the examiner specifically addressed the Board's questions and concerns as to the nature and severity of the Veteran's major depressive disorder.  As such, no further action is necessary in this regard.  See D'Aries, supra.

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim decided herein.

II.  Increased Rating Claims

Pertinent Statutes and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.
When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran generally contends that for the period prior to March 9, 2010, an initial rating in excess of 30 percent is warranted for his major depressive disorder and that for the period beginning March 9, 2010, an initial rating in excess of 70 percent is warranted, but has provided no specific argument in support of his claim.

Mood disorders are evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9440.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9434.  

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R.  § 4.126(a). 
The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Evidence

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim. 

The Veteran's treatment records for June 2008 through November 2009 reflect the Veteran's reports of depression, anxiety, anger, and irritability.  The Veteran reported legal problems in the form of charges of domestic violence and disturbing the peace in 2009.  The Veteran reported fleeting suicidal and homicidal ideation with no intent or plan.  The examiners routinely found on objective examination that the Veteran was oriented to time, place, and person.  The Veteran made good eye contact and his speech was normal in rate, rhythm and volume.  The examiners found the Veteran's affect to be generally unremarkable, that his thought content was appropriate and his thought process was linear, logical, and goal oriented.  The examiners found the Veteran's cognition, insight, and judgment to be good.  

A treatment note from September 2008 reflects the Veteran's admission for mental health treatment.  The Veteran reported an upset stomach, nausea, headaches, and becoming tense and sweaty.  The Veteran also noted some auditory hallucinations and highs and lows in his mood.  Mental status examination revealed that the Veteran's grooming and hygiene were adequate and that he was in no acute distress.  The examiner noted that the Veteran was awake, alert and oriented.  The examiner found no psychomotor agitation and that the Veteran's mood was okay and his affect dysphoric.  The examiner found the Veteran's thought processing was logical, organized, and coherent, and his thought content was devoid of any hallucinations, suicidal or homicidal thoughts or any delusions or allusions.  The examiner found the Veteran's concentration and memory to be intact and his insight and judgment were fair.  At the time of the September 2008 examination, the examiner assigned a GAF score of 45 and diagnosed a mood disorder and ruled out bipolar disorder, schizoaffective disorder, and major depressive disorder with psychosis.  

During a November 2009 VA examination, the Veteran reported continued anxiety and depression as well as sleep impairment, and excessive perspiration which made interviews for employment difficult.  The Veteran reported that he was not married but had a seven year old daughter to whom he spoke to daily and that he lived with friends.  The Veteran reported difficulty making and establishing new friendships and relationships.  The Veteran reported being employed at the time of the examination but that he kept to himself.  The Veteran reported incidents of violence in that he was charged with disturbing the peace and misdemeanor theft. 

Mental status examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed.  The examiner found the Veteran's psychomotor activity and speech to be unremarkable.  The examiner found the Veteran to be cooperative, friendly, relaxed, and attentive.  The Veteran's affect was normal and he reported his mood was depressed and disappointed, but hopeful.  The Veteran was oriented to person, time, and his thought process and content were unremarkable.  The examiner found no evidence of delusions, hallucinations, inappropriate behavior, obsessive or ritualist behavior, panic attacks, suicidal thoughts, and found the Veteran's judgment, intelligence, and insight to be normal.  The Veteran was able to interpret proverbs appropriately and maintain minimum personal hygiene.  The examiner found the Veteran's impulse control to be fair and his memory to include remote, recent and immediate, to be normal.  The examiner diagnosed the Veteran with a mood disorder with mixed episodes of anxiety and depression and assigned a GAF score of 55.  The examiner found that the Veteran's condition caused occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to his mental disorder signs and symptoms, but that he had generally satisfactory functioning.  

Post service treatment records from March 2010 through March 2015 reflect the Veterans subjective complaints of depression, anhedonia, weight loss, psychomotor agitation, a sense of worthlessness, guilt, racing mind, insomnia, decreased concentration, trouble with memory, and thoughts of the world ending.  The Veteran denied suicidal or homicidal thoughts or psychosis.  The Veteran reported that he would "never do that" when asked about suicidal or homicidal intentions or plans.  The Veteran reported hallucinations, nightmares, irritability, hypervigilance, heightened startle response, detachment, emotional numbing, social anxiety, and a sense of foreshortened future.  The Veteran reported that he kept active by going to the gym, attending church, and taking care of his son, which he did daily.  The Veteran noted that he suffered from hyperhidrosis which added to his discomfort in social contexts.  The Veteran reported a stalking charge in 2012. 

Physical examinations repeatedly revealed the Veteran to be alert, attentive and oriented to person, place and time.  The examiners found his insight and judgment to be good and his memory intact.  The examiners described the Veteran as cooperative and reasonable and his speech as normal in rhythm and rate.  The examiners found the Veteran to be depressed and his affect was generally found to be congruent with his depressed mood.  The examiners found no objective evidence of hallucinations or illusions and the Veteran's thought process and content were found to be normal and coherent with no unusual content.  The Veteran was assigned GAF scores of 45 in early March 2010, 50 in late March 2010, and 55 in April 2010. 

During the May 2010 VA examination, the Veteran reported that he was depressed, confused, hopeless, worthless, and anti-social.  The Veteran reported that he had trouble sleeping and concentrating, as well as problems with comprehension.  The Veteran reported suicidal thoughts, but that he would never follow through with them.  The Veteran noted that he enjoyed exercise and writing and that he was seeking to have several of his poems published.  The Veteran reported that he was homeless but his strong religious beliefs helped him to cope with his situation.  The Veteran reported relationships with his two children, his brother, and girlfriend. 

Upon physical examination, the examiner noted that the Veteran was clean and casually dressed, that the Veteran's psychomotor activity was unremarkable and that his speech was spontaneous, clear, and coherent.  The examiner noted that the Veteran was cooperative, attentive, serious and an active participant.  The Veteran's affect was appropriate and his mood was depressed.  The examiner found the Veteran's attention to be intact and that the Veteran was oriented to person, time and place.  The Veteran's thought process required some prompting and his thought content was ruminating.  The examiner found no objective evidence of delusions or hallucinations.  The examiner found the Veteran's judgment, intelligence and insight to be normal.  The examiner found the Veteran to suffer from sleep impairment but that his behavior was appropriate, that he could interpret proverbs appropriately and that he did not exhibit any obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  The examiner found the Veteran's impulse control to be fair and noted that if pushed the Veteran could become assaultive.  The examiner found that the Veteran's memory, to include remote, recent, and immediate, were all normal.  

The examiner diagnosed the Veteran with major depressive disorder and assigned the Veteran a GAF score of 50.  The examiner noted that he believed that this was a progression of the Veteran's previous diagnosis of depression and noted that the Veteran's depression included suspiciousness and feelings of being exploited which lead to difficulty with trusting.  The examiner determined that the Veteran's condition was serious, but that there was not total occupational and social impairment.  The examiner did however determine that the Veteran's condition resulted in deficiencies in most areas to include judgment, thinking, family relations, work, mood or school.  The examiner noted that the Veteran's level of depression caused impairment in judgment such that it impacted his ability to make decisions about career and day to day decisions such as housing.  It caused impairment in thinking in that his persuasive pessimism caused constriction in his ability to think effectively about coping with his situation.  His depression caused impairment in work in that he had seven jobs since his discharge and had trouble maintaining a job and that his depression was more likely than not interfering with his ability to form affective work relationships.  It caused impairment in his mood in that his depression was found to be in the moderate to severe range.  The examiner found that his depression did not impact his family relations and that as he was not in school that aspect was inapplicable.  

During the December 2013 VA examination, the examiner found objective evidence of depression and disturbances of mood and motivation.  The examiner noted that the Veteran was polite and cooperative.  The examiner found no psychomotor abnormality and the Veteran made good eye contact.  The Veteran's speech was relevant and spontaneous.  The Veteran's thought process was logical and linear.  The examiner found no psychotic features and the Veteran reported no suicidal thoughts.  The examiner found the Veteran's mood to be depressed but that his affect was broad and full range.  The examiner found the Veteran's sensorium to be clear and his short- and long- Redacted
term memory were intact.  The examiner found the Veteran's insight and judgment to be adequate.  The examiner found that in light of the May 2010 examiner's opinion, that the Veteran's depression precluded him from engaging in substantially gainful employment.  The examiner noted that the Veteran lived alone and was divorced but that he watched and cared for his son on a daily basis.  The examiner noted that the Veteran had many jobs in 2009, but that he had not worked full time since the beginning of 2010.  

During the August 2015 VA examination, the Veteran reported nightmares, becoming easily angered, and anxious around people.  The Veteran reported that he was single and lived alone.  The Veteran reported that he had contact with his mother, father, and brother.  The Veteran reported that he attended church on Sunday mornings and a men's group once a month, but that he did not have any other social interactions.  The Veteran reported that he last worked in 2009.  The Veteran reported that he stayed home the majority of his time and that he took care of his son during the day.  The Veteran noted that he enjoyed cooking and writing.  The Veteran reported that he took medication for his condition, but had not refilled his prescription nor was he under any other mental health treatment at the time of the examination.  

Upon physical examination, the examiner reported that the Veteran was pleasant, open, cooperative, and smiled easily during the interview.  The Veteran's responses to questions were brief and non-elaborative.  He was oriented in all spheres.  The examiner found the Veteran's attention and concentration to be intact.  The Veteran's mood was irritated, empty, lonely, anxious, depressed, and hopeless.  The Veteran's insight and judgment were intact.  The examiner reported that the Veteran had sleep disturbance.  The examiner found that the Veteran was able to interpret a proverb and that his memory, to include remove, recent and immediate, was intact.  The examiner found objective evidence of depression, anxiety, and chronic sleep impairment.  The examiner determined that the Veteran's condition resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Employment questionnaires submitted by the Veteran in 2011 indicated that he had not worked for the prior 12 months and Social Security Administration (SSA) records also reflect that while the Veteran claimed that he had been unable to work since 2008 on account of his depression and anxiety, SSA found that his condition worsened and his condition became disabling in March 2010. 

In a statement submitted by the Veteran in March 2010, he reported that he was anxious, depressed and suffered from hyperhidrosis.  The Veteran alleged that the combination of these things was the reason he had a hard time obtaining employment. 

Period prior to March 9, 2010

Following a review of the relevant evidence of record, which includes VA treatment records dated through March 2010, the Veteran's own statements, and the VA examination report dated in November 2009, the Board concludes that the Veteran is not entitled to an initial rating in excess of 30 percent for his major depressive disorder.  In this regard, the Board finds that, for the period prior to March 9, 2010, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of depression, anxiety, anger, irritability, sleep difficulties, fleeting suicidal and homicidal ideation with no intent or plan and episodic hallucinations, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's depression, anxiety and sleep difficulties are contemplated in his current 30 percent rating.  As indicated previously, a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

Based on the evidence of record, the Board finds that the Veteran's major depressive disorder does not result in occupational and social impairment with reduced reliability and productivity.  With respect to the symptoms noted to be indicative of a 50 percent rating, the Board notes that the Veteran's judgment and insight were consistently found to be good or intact.  Likewise, there is no evidence of impaired abstract thinking.  His speech was consistently found to be goal-directed and logical and his affect has not been found to be flattened.  Additionally, there is no evidence that the Veteran experiences panic attacks, and only minimal evidence of fleeting suicidal or homicidal ideations, however, the Veteran repeatedly reported that he would not follow through with any such thoughts.  The Veteran has also denied such ideations during the course of the appeal.  The Veteran's memory was consistently found to be good or within normal limits and there was no allegation or indication that he had impairment of short- or long-term memory.  There is also no evidence that he had difficulty in understanding complex commands. 

While the Veteran reported that that he had trouble establishing new relationships, he did report good active relationships with his family and that he was living with friends, suggesting that he was able to maintain social relationships.  He also reported that he spoke with his daughter daily and that he was active in his church, attending services every Sunday.  Such suggests that he was able to establish and maintain social relationships.

Furthermore, the record establishes that the Veteran had several jobs during the period prior to March 2010.  The Veteran indicated that his depression and anxiety coupled with his hyperhidrosis made getting jobs difficult.  The Veteran reported that the jobs he did get were because of his friends.  While the Veteran reported difficulty in social situations, he also indicated that he was only able to obtain jobs because of his social connections.  Therefore, the Board finds that the Veteran's psychiatric symptomatology did not result in occupational impairment with reduced reliability and productivity.

While mood disturbances are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating.  While the Veteran reported some hallucinations, objective examination found no evidence of such.  In addition, the Veteran reported two instance of violent behavior which resulted in legal action, while the Board acknowledges that such examples could be deemed impaired impulse control, the Veteran was reported to be irritable and prone to anger upon instigation and not shown to be irritable without provocation.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to an initial rating in excess of 30 percent.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include sleep disturbance.  See Vazquez-Claudio, supra; Mauerhan, supra.  However, the Board finds that such a symptom does not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as it is not of such a severity or frequency to result in occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

Additionally, the Board notes that the Veteran was assigned a GAF score of 40 in September 2008 and 55 in November 2009.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Although the Veteran has been assigned a GAF score reflecting serious symptoms, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for major depressive disorder.  While a GAF score of 40 represents serious symptoms or any serious impairment in social, occupational or school functioning, the Board notes that the mental status examinations conducted during this period detail only mild to moderate symptoms indicative of a 30 percent rating.  Therefore, as the Veteran's psychiatric symptoms, as detailed previously, are contemplated by his 30 percent evaluation and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that, during such time period, the Veteran's psychiatric symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence fails to demonstrate such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; suicidal ideation; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.  As discussed previously, while the Veteran reported instances of hallucinations, the objective evidence of record failed to support this contention.  Further, while the Veteran was shown to have two instances of violent behavior, the Veteran reported and the examiners observed that the Veteran's irritability and anger were only exhibited upon provocation, and were not indicative of impaired impulse control.  In addition, while the Veteran reported suicidal and homicidal thoughts, such were fleeting and do not rise to the level required for a higher rating.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for an adjustment disorder.

Period after March 9, 2010

Following a review of the relevant evidence of record, which includes VA treatment records dated through March 2015, the Veteran's own statements, and the VA examination reports dated in May 2010, December 2013, and August 2015, the Board concludes that the Veteran is not entitled to an initial rating in excess of 70 percent for his major depressive disorder with paranoia, for the period beginning March 9, 2010.  In this regard, the Board finds that such disability is manifested by occupational and social impairment, with deficiencies in most areas as a result of such symptoms as suicidal ideation, depression, anxiety, difficulty with concentration and memory, hypervigilance, sleep impairments, and difficulty establishing and maintaining effective work and social relationships, without more severe manifestations resulting in total occupational and social impairment.

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the foregoing, the Board finds that the preponderance of the evidence supports the 70 percent disability rating currently assigned for the period beginning March 9, 2010.  In that regard, the competent and credible evidence of record demonstrates that his major depressive disorder with paranoia is manifested by occupational and social impairment with deficiencies in most areas due to suicidal ideation, depression, anxiety, hypervigilance, sleep impairments, and difficulty establishing and maintaining effective work and social relationships.  The clinical evidence of record shows that, on VA examination in May 2010, the Veteran presented with reported problems with sleep, concentration, and comprehension.  The Veteran reported that he was depressed, confused, hopeless, worthless and anti-social.  Further, the Veteran reported additional legal trouble as a result of his irritability and anger in 2012.  During the August 2015 VA examination, the Veteran noted that while he was able to get along with people who had known him his entire life and accepted him, he was not able to form new relationships.  In light of such symptomatology, the Board finds that the Veteran's major depressive disorder with paranoia more nearly approximates the currently assigned 70 percent rating for the period beginning March 9, 2010. 

Additionally, the Board notes that the Veteran was assigned a GAF score of 45 in early March 2010, a GAF score of 50 in late March 2010 and a GAF score of 55 in April 2010, suggesting moderate to severe impairment.  As noted previously, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey, 7 Vet. App. 204 at 207.  Based on the evidence of record, as discussed previously, the Board finds that the Veteran's symptomatology is generally consistent with these assigned GAF scores, which range from 45 to 55.  In this regard, such scores represent moderate to severe symptoms, which is consistent with no more than the 70 percent rating currently assigned. 

However, the Board finds that the evidence does not show symptoms that more nearly approximate the criteria for a 100 percent rating under the General Rating Formula.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

In evaluating this claim, the Board notes that the evidence shows the Veteran's thought process was repeatedly found to be logical and linear and his speech normal.  The examiners found no evidence of inappropriate behavior nor was the Veteran found to be a persistent danger of hurting himself or others.  While the Veteran reported fleeting suicidal and homicidal ideations, he reported that he would never follow through on such thoughts and denied any plans or intent.  The examiners found that the Veteran was able to perform activities of daily living as he was repeatedly found to be well groomed and clean.  The Veteran was found to be consistently oriented to person, place and time and his memory, to include recent, remote and immediate, were found to be normal.  While persistent delusions or hallucinations are listed under the 100 percent rating, and the Veteran reported some auditory hallucinations, such were not reported to be persistent and as previously noted the Veteran's thoughts were consistently found to be logical and linear through his treatment records and at his VA examinations in May 2010, December 2013, and August 2015.  Therefore, the Board finds that the evidence of hallucinations do not reach the level of severity contemplated by the 100 percent rating and does not, alone, warrant the grant of a 100 percent rating in this case.

As there is no evidence of gross impairment in communication, grossly inappropriate behavior, persistent danger to himself or others, an inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name, the Board finds that the Veteran's major depressive disorder with paranoia, is not of such severity or frequency to result in total occupational and social impairment.  Therefore, the Veteran is not entitled to a 100 percent rating under the General Rating Formula.

III.  Other Considerations

The Board has considered whether further staged ratings are appropriate for the Veteran's service-connected major depressive disorder with paranoia.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout each period; therefore, assigning further staged ratings for such disability is not warranted. 

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has already been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under    § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive.  Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of major depressive disorder with paranoia that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Furthermore, the rating schedule provides for greater compensation for greater disability than that suffered by the Veteran. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, the Veteran is service-connected for major depressive disorder and tinnitus.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In summary, the preponderance of the evidence shows that the Veteran's major depressive disorder approximates the schedular rating criteria for a rating of 30 percent for the period prior to March 9, 2010, and approximates the schedular rating criteria for a rating of 70 percent beginning March 9, 2010.  There is no reasonable doubt to be resolved with respect to this issue.  38 38 U.S.C.A. § 5107; 38 C.F.R.   § 4.3; Gilbert, supra.
IV.  TDIU Prior to March 9, 2010

The Veteran contends that his service-connected major depressive disorder and non-service connected hyperhidrosis prevented him from maintaining substantially gainful employment prior to March 9, 2010.

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a). 

In this case, the Veteran is service-connected for major depressive disorder, which is rated at 30 percent beginning December 31, 2008.  Beginning March 9, 2010, he is rated at 70 percent for his service-connected major depressive disorder, and beginning March 18, 2010, he is also service connected for tinnitus rated at 10 percent disabling.  The Veteran was granted a total disability rating based on individual unemployability beginning March 9, 2010.  In April 2010, the Veteran's claim for service connection for hyperhidrosis was denied and the Veteran has not filed a substantive appeal in the matter.  For the period prior to March 9, 2010, under VA regulations, his 30 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16(a). 

However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).  The Court has held that where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) and may only refer the claim to Director, Compensation and Pension (C&P) Service, for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The issue at hand involves a determination as to whether there are circumstances in this case, apart from the non-service-connected conditions, that would justify a TDIU.  Van Hoose, supra.  The fact that the Veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Rather, the Veteran need be incapable of performing the physical and mental acts required by employment. 

In the present case, in addition to the evidence of record discussed above related to the Veteran's claims for increased ratings, the November 2009 VA examiner noted that the Veteran's mental health condition resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but that he generally functioned satisfactorily.  The November 2009 examiner did not report the Veteran's employment status but noted the Veteran's frustration with difficulty getting a job due to his anxiety and excessive perspiration.  

During the May 2010 VA examination, the Veteran reported that he had not worked for the prior four months and prior to that he had various jobs where he worked in a warehouse, a hotel, a gas station, drove a shuttle, operated a forklift, and did lawn and garden maintenance.  The May 2010 examiner found that the Veteran had had seven jobs since his discharge which was evidence of trouble maintaining employment. 

In October 2013, the Board remanded the Veteran's claim for TDIU to obtain an opinion as to the Veteran's employability prior to March 2010.  The December 2013 VA examiner found that the Veteran's major depressive disorder with paranoia resulted in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran reported that he was not working and that he last worked in 2009, and that based on the Veteran's history combined with the May 2010 VA examiner's opinion, the December 2013 examiner opined that for the period prior to March 2010, "it is at least as likely as not that the [service connected] depression precluded the Veteran from engaging in substantially gainful employment."  The examiner noted that for the two years preceding the December 2013 examination, the Veteran would watch and care for his son all day Monday through Friday.  The examiner also noted that the Veteran reported that he last worked full time in early 2010 and that he helped a friend with lawn and garden maintenance. 

The Veteran's treatment records and SSA records reflect the Veteran's reports of difficulty finding and maintaining employment.  The Veteran reported that he had several jobs after discharge but that he had not worked since early 2010.  The Veteran submitted statements in which he reported his frustration with his employment situation which he attributed to his anxiety and hyperhidrosis.  

The Board finds that the December 2013 VA examination is not in line with the Veteran's overall disability picture and symptomatology as documented in his treatment records for the period prior to March 9, 2010.  Furthermore, it is unclear whether the December 2013 opinion was based on a complete review of the Veteran's medical history and treatment, but rather based on the prior May 2010 VA examination (which formed part of the basis for the grant of TDIU beginning in March 2010) and the Veteran's subjective complaints of difficulty and frustration with finding and maintaining employment.  In addition, such opinion is internally inconsistent noting in one instance that the Veteran reported not working since 2009 and in the other that he last worked full time in 2010.  Thus, the Board affords the December 2013 opinion little probative value. 

Based upon the above, the Board finds that the Veteran's major depressive disorder with paranoia, his only service-connected disability prior to March 2010, did not preclude him from securing and following substantial gainful employment.  While the Veteran reported anxiety and frustration with employment as well as distancing himself from coworkers, the November 2009 examiner who provided the only contemporaneous opinion, did not find that the Veteran's mental health condition rendered him unemployable.  While the Board notes that the Veterans employment history exhibited difficulty maintaining employment, there is no evidence which suggests that, even when considering his limitations and exacerbations due to his service-connected major depressive disorder, that such solely rendered him unable to secure or follow a substantially gainful occupation during the period prior to March 9, 2010.  In addition, the Veteran himself reported difficulty obtaining and maintaining employment rather than an inability to perform the physical and mental requirements of a job and attributed his difficulties to the combined effect of his anxiety and hyperhidrosis. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the Veteran was unemployable due to his service-connected disability prior to March 9, 2010.  The Board notes that the Veteran's then 30 percent rating for major depressive disorder, his sole service-connected disability at the time, took into account the limitations and difficulties he had while working.  Furthermore, a higher rating for such disability has been considered and denied.  In sum, the evidence does not show that the Veteran was incapable of performing the physical and mental acts required by employment due solely to his service-connected major depressive disorder. 

As the preponderance of the evidence is against the claim, the benefit-of -the-doubt doctrine is not applicable.  38 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, supra.



ORDER

For the period prior to March 9, 2010, an initial rating in excess of 30 percent for major depressive disorder is denied. 

For the period beginning March 9, 2010, an initial rating in excess of 70 percent for major depressive disorder is denied. 

For the period prior to March 9, 2010, a TDIU is denied.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


